FILED
   Mar 13, 2019
   03:33 PM(CT)
 TENNESSEE COURT OF
WORKERS' COMPENSATION
       CLAIMS
       On July 11, 2015, Mr. Ferrell sustained injuries in a work-related truck wreck.
WNL accepted the claim and provided medical treatment with Dr. John Brophy for a
neck injury. Mr. Ferrell reached maximum medical improvement (MMI) for the neck
injury on July 28, 2016. He received authorized treatment from Dr. Christopher Hall for
an inner-ear injury and reached MMI for that injury on February 13, 2017.

        WNL denied Mr. Ferrell's alleged back injury, so he sought treatment from Dr.
Raymond Gardocki and reached MMI for his back on February 20, 2018. He did not
return to work for WNL or any other employer.

       Mr. Ferrell received TTD benefits for eighty-four weeks through February 13,
2017, at the compensation rate of $402.23. WNL paid advance permanent benefits in the
amount of $2,585.90, for which WNL is entitled to a credit against any award.

                                      Trial Testimony

       Mr. Ferrell testified to his job history before working as a log-truck driver for
WNL. Besides commercial truck driving, he worked as a carpet installer, owner of a
convenience store, computer technician, and as a manager/safety compliance officer for a
trucking company. He also ran a trucking business where he was the owner/operator of a
truck.

        Mr. Ferrell described his past carpet-installation work as "extremely physical." His
work at his family-owned convenience store involved some physical work, including
lifting, sweeping, and mopping. He also purchased products and maintained inventory.
Regarding his computer work, Mr. Ferrell is self-taught on computers, worked in a
computer store, and performed some freelance work on computers. He has no
certification or formal computer training. He worked an office-job as a manager for a
trucking company, which involved managing loads and drivers, doing paperwork,
maintaining the drivers' DOT certifications, and dispatching drivers and loads. Also at
that job, he served as a safety compliance officer, which involved conducting safety
training meetings for drivers and making sure drivers were complying with DOT
regulations.

        Turning to his work injury, Mr. Ferrell testified that as he drove on a curvy road,
he noticed a car crossing over into his lane. He jerked the wheel to the right to avoid an
accident, drove off the roadway, and his truck overturned. Mr. Ferrell alleged injuries to
his neck, back, and inner ear resulting from the accident. He had no prior problems with
his neck or inner ear but did have a prior back injury and surgery at L5-S 1 in the early
nineties. He had no subsequent problems with his back beyond general aches and pains
until the work injury.

       The trauma of the wreck rendered Mr. Ferrell unconscious, and when he awoke,

                                             2
he found himself hanging by the seatbelt between the driver and passenger seats. He got
out of the truck and immediately called his employer and his wife. He did not call an
ambulance; however, one arrived from Bolivar-Hardeman County Ambulance Service.
Mr. Ferrell allowed the first responder to look at him but declined the ambulance ride
because he did not want to go to Bolivar Hospital. His location was closer to Jackson, and
he preferred his wife take him to Jackson-Madison County General Hospital. Mr. Ferrell
later received a $300 bill from the ambulance service and requested WNL satisfy the bill.
WNL terminated Mr. Ferrell shortly after the injury.

        Following his medical treatment, detailed below, Mr. Ferrell testified he still
experiences pain and tingling in his left arm from his neck injury. He stated his back
surgery helped his left leg pain, but he still experiences "a little" pain now. He described
residual pain in his back, trouble sitting or standing, and ongoing dizziness. While not
prescribed by a doctor, he walks with a cane to help his balance and to take weight off his
left leg. Mr. Ferrell's adult son currently lives with him and assists with cooking and
cleaning. His son also takes care of bush-hogging his farm. Mr. Ferrell stated he tries not
to drive much.

       Due to his ongoing symptoms, Mr. Ferrell did not renew his commercial driver's
license because he could not pass the physical. He testified he is currently unable to sit
for long periods of time and experiences dizziness. He testified both of these issues
would hinder his ability to work. He stated he cannot perform past jobs with his
dizziness, his inability to sit, or the physical demands of the jobs. He admitted he has not
applied for any other employment and knows of no other work for which he is qualified.
He currently seeks treatment at the VA for pain management and his preexisting anxiety
and depression. He takes Seroquel, an anti-depressant; Xanax, for anxiety; and Vicodin
for pain.

       Regarding the compensation rate, Mr. Ferrell testified he disagreed with WNL's
wage statement calculation. WNL divided the total wages of $3,016.75 reflected on the
wage statement by five weeks, which provided an average weekly wage of $603.35 and
compensation rate of $402.23. WNL paid Mr. Ferrell's TTD at this rate. Mr. Ferrell
argued this was not an accurate or fair reflection of his wages because he did not work
five full weeks. He stated he only worked one day the first week because it was the end
of a pay period. He agreed with including weeks two and three. However, he only worked
one day on week-four because they were rained out the rest of the week, and he only
worked two full days in week-six before he was injured on the third day.

      Mr. Ferrell further testified regarding WNL's wage statements from his former
coworkers, Larry Adkisson and Greg Rainey, whom WNL considered similar employees.
Mr. Ferrell agreed Mr. Rainey was a similar employee. However, he disagreed that Mr.
Adkisson's wages were similar because Mr. Adkisson was drawing Social Security
Retirement, so he limited his work hours to not impact his retirement benefits. Mr.

                                             3
Norris, owner of Wade Norris Logging, also testified on this issue and agreed that Mr.
Rainey was more comparable to Mr. Ferrell than Mr. Adkisson.

                               Medical Treatment and Physicians' Testimony
                                              a. Neck tnjury

       The parties stipulated Mr. Ferrell sustained a compensable neck injury. Thus, the
disputed issue was the degree of permanent impairment. The parties introduced the
depositions of Dr. Brophy, his treating physician, and Dr. Chung, his IME physician,
regarding the competing ratings.
                                       Dr. Brophy

       Mr. Ferrell saw Dr. Brophy around three weeks after his injury. Regarding his
neck, Mr. Ferrell reported symptoms to Dr. Brophy of left neck and trapezius pain that
extended to the scapula. After Mr. Ferrell's cervical symptoms persisted, Dr. Brophy
ordered a MRI, which demonstrated a broad based left C5-6 HNP associated with some
osteophyte and cord compression with significant narrowing of the left C6 foramen and
signal changes in the cord. He recommended surgery.

        Dr. Brophy performed a C5-6 anterior cervical discectomy and fusion on May 3,
2016. He testified Mr. Ferrell improved following surgery and ordered a work
conditioning program. Following work-conditioning, Mr. Ferrell reported his neck pain
had not improved significantly. Dr. Brophy stated his upper extremity strength was
normal and sensory light touch was intact. As of July 27, 2016, Dr. Brophy concluded
Mr. Ferrell's cervical radiculopathy had resolved. Specifically, he no longer had arm pain
or numbness and his strength remained normal. Dr. Brophy testified from a neurosurgical
standpoint that Mr. Ferrell reached MMI and could return to work at full duty without
restriction on July 28, 2016. Dr. Brophy assigned no permanent restrictions. During his
treatment, Dr. Brophy testified Mr. Ferrell extensively discussed his computer skills, his
activities writing programs at home, and his plans to attend an advanced computer course
or seek future work in computers.

       Several months later, Mr. Ferrell returned to Dr. Brophy with new symptoms of
parasthesias in the fourth and fifth fingers of his left hand. Dr. Brophy stated his
symptoms came from a different level of the neck and were unrelated to Mr. Ferrell's
cervical injury. Regarding his work injury, Dr. Brophy found Mr. Ferrell did not describe
any recurrent left upper extremity radicular pain.

       Regarding impairment, Dr. Brophy assigned a six-percent permanent impairment
to the body for the neck injury. 1 He used the diagnosis-based impairment method in
Table 17-2 on p. 564 of the AMA Guides. He selected Class 1 for a diagnosis of an

1
    Every physician testified he utilized the Sixth Edition of the AMA Guides to assign impairment.

                                                           4
intervertebral disc herniation at a single level with documented findings. Class 1 requires
documented resolved radiculopathy or nonverifiable radicular complaints at the clinically
appropriate level. (emphasis added). After applying the grade modifiers, the result was a
Class 1, Grade C, six-percent impairment. Dr. Brophy explained Mr. Ferrell qualified for
Class 1 impairment because he had no weakness and no numbness at his last evaluation.

       On cross examination, counsel questioned Dr. Brophy further regarding the basis
for his assignment of Class 1 versus Class 2 impairment. Dr. Brophy explained the
difference between Class 1 and Class 2 impairment is whether there is any residual
radiculopathy at the clinically appropriate level present at the time of the exam. Dr.
Brophy found Mr. Ferrell's radiculopathy had resolved. He stated, "The only way it could
continue at C5-6 would be if there was a nonunion, ... which would be a significant
issue, and the usual manifestation of that would be other symptoms other than
radiculopathy." Dr. Brophy further explained, "If he had weakness in a C6 distribution,
that would put him in class two; but he never had that pre-op, never had it post-op, and
anybody that found it would be warranted to do further imaging to explain it if he really
thought it was real."

       Dr. Brophy disagreed with Dr. Chung's reported exam findings, assessment of
Class 2 impairment, and activity recommendations. Regarding Dr. Chung's exam
findings supporting his Class 2 assessment, Dr. Brophy stated, "He considered a positive
Spurling sign on the left side of the neck which is subjective, decreased reflexes, which I
did not find except they were symmetric, sensory loss in the specific left cervical
dermatome, which he did not have when I last saw him." Further, Dr. Brophy disagreed
with Dr. Chung's finding of motor deficits and stated after months of treatment, he never
found weakness. He stated, "If he's finding motor deficits months later, if that's true, why
wasn't further imaging recommended, because that would be a new and serious potential
medical condition unrelated to his C5-6 if he's got grip strength weakness." (Dr. Brophy
deposition, p.42-43).

       Dr. Brophy further disagreed with Dr. Chung's recommendations that Mr. Ferrell
avoid overhead work, work away from the body, and work requiring repetitive flexion,
extension, and rotation of the neck. He stated, "If in the Army I could send soldiers back
to jump status with the 82nd Airborne Division with this operation, why can he not do
these things? We send Navy pilots back to flight status on their F18s." Id.

                                        Dr. Chung

       Dr. Chung evaluated Mr. Ferrell regarding his neck injury only. Mr. Ferrell
reported continued pain radiating into his left upper trapezius muscle into the subscapular
area and some numbness and tingling into his left lateral arm. He stated the intensity of
the shooting pain had improved since surgery, but his overall pain in the posterior neck
and cervical motion had worsened since surgery. He described weakness and inability to

                                             5
grip using his left hand. Dr. Chung testified his complaints of pain radiating into the
trapezius muscle and numbness and tingling in his left arm indicated some residual
symptoms of radiculopathy.

       Regarding impairment, Dr. Chung utilized Table 17-2 and assigned a Class 2,
Grade C impairment rating of eleven percent to the body. Dr. Chung stated the basis for
assigning a Class 2 impairment rating was that Mr. Ferrell had long-term residual
symptoms of radiculopathy that continued after MMI. He stated, "That's the main reason
I put him in Class 2." In support of his rating, Dr. Chung noted his finding of a positive
Spurling sign on the left, changes in reflex, absence of the brachioradialis reflex, and
slight decrease in tricep reflex and sensory loss of the C6 dermatome. He further stated
Mr. Ferrell had vague weakness in the wrist extensor and slightly weaker grip strength
based on gross assessment by asking him to squeeze his hand.

        Dr. Chung testified that as an evaluating physician, he does not assign permanent
restrictions. Instead, he suggested activity recommendations. Regarding his work, Dr.
Chung testified he did not think Mr. Ferrell could return to truck-driving after his neck
and back surgeries. He knew Mr. Ferrell had a back surgery in the nineties and back
surgery following this injury but acknowledged he did not know the outcome of the
surgery or how he is doing with his back. Nevertheless, he stated Mr. Ferrell could not do
"physical kind of work" because of his back condition and neck symptoms. On cross
examination, Dr. Chung acknowledged his opinions regarding Mr. Ferrell's physical
abilities with his back and specific job duties at WNL were speculative.

                                       b. Inner-ear injury

       The parties stipulated Mr. Ferrell sustained a compensable inner-ear vestibular
injury. Thus, the disputed issue was the degree of permanent impairment. The parties
introduced the depositions of Dr. Christopher Hall, his treating physician, and Dr. Karl
Studtmann, his IME physician, regarding the competing ratings. Both physicians are ear,
nose and throat specialists.
                                       Dr. Hall

       Mr. Ferrell saw Dr. Hall after a direct referral from Dr. Brophy for evaluation and
treatment of dizziness. On exam, Dr. Hall found "left gaze end point nystagmus." He
explained that "nystagmus" is "when you try to fix your gaze on a point and the eyes
continue to beat. They don't hold still." Dr. Hall stated it is a manifestation of a vestibular
(inner-ear) problem. He subsequently ordered tests for positional vertigo and to measure
nerve signals and function in the inner ear, which were all normal. Mr. Ferrell's only
abnormal test was a VNG test, which is used to unmask other nystagmus and measure
function of the inner ear. Dr. Hall stated the initial VNG demonstrated weakness in the
right ear, which he associated with Mr. Ferrell's injury based on his reported history. Dr.
Hall recommended vestibular rehabilitation with physical therapy and restricted Mr.

                                               6
Ferrell from commercial driving until a follow-up appointment.

        Dr. Hall ordered follow-up testing at subsequent visits, which indicated an
improvement in Mr. Ferrell's original vestibular weakness. Dr. Hall testified the right ear
vestibular condition that he related to the work injury "seems to have been a temporary
weakness in the vestibular system." Months later, Mr. Ferrell returned to Dr. Hall, in
July 2016, still complaining of dizziness. Dr. Hall ordered more tests, which were
normal. His only somewhat abnormal test was a sensory organization testing, but Dr. Hall
noted it was likely due to his herniated disc, low back pain, and inability to put weight on
his left leg.

       Mr. Ferrell last saw Dr. Hall on February 13, 2017. Notably, Dr. Hall performed a
repeat VNG test, which was normal. He concluded Mr. Ferrell had normal vestibular
function, and he could find no objective findings to support his ongoing reported
symptoms of dizziness. He stated, "Strictly from the vestibular standpoint, . . . his
previous injury had improved and resolved and he had no lasting defect."

        Regarding impairment, Dr. Hall utilized the vestibular injury section, Table 11-4,
and assigned a zero-percent impairment based on Class 0. He explained that Class 0
requires a history of symptoms of vestibular equilibrium but without objective findings,
no confirmable findings on physical exam, and no confirmable diagnostic findings. Dr.
Hall assigned no permanent restrictions and stated from a vestibular standpoint, he could
return to work.

       Additionally Dr. Hall commented on Dr. Studtmann's impairment rating. Dr. Hall
reviewed Class 2, which Dr. Studtmann utilized to rate Mr. Ferrell in his independent
medical evaluation (IME). He testified regarding the required findings for Class 2, which
includes an abnormal VNG test. Dr. Hall stated that Mr. Ferrell's only abnormal VNG
test was his initial one. He had two subsequent normal VNG tests.

       On cross examination, Dr. Hall agreed he had not seen Mr. Ferrell since he
released him and did not know how he is doing now. Mr. Ferrell's counsel asked Dr. Hall
to assume that he still reports dizziness, uses a cane, falls, and no longer drives. He then
asked him if those things could adversely affect his ability to work. Dr. Hall responded,
"Those things, yes, they could, and in my assessment, I did not say that he could work
from any standpoint. I just said from the vestibular standpoint that I did not see any
objective findings . . . and that I felt like, vestibular-wise, he had reached maximum
medical improvement."
                                       Dr. Studtmann

      Mr. Ferrell saw Dr. Studtmann for an IME and provided a history of his accident
and reported dizziness following the accident. Dr. Studtmann testified he only reviewed
Dr. Hall's records for this IME. On exam, Mr. Ferrell was unable to perform evaluations

                                             7
such as the gait assessment or tandem walk due to his use of a cane. Dr. Studtmann stated
the remainder of his evaluation did not show any obvious abnormality. He diagnosed
multifactorial dizziness. He concluded a portion of his problem was related to his lower
extremity dysfunction from his back injury but stated he had a peripheral problem based
on the initial abnormal VNG and a central problem affecting his dizziness. Dr. Studtmann
causally related his problem to the work injury.

        Regarding impairment, Dr. Studtmann also utilized Table 11-4 but selected a
Class 2 vestibular disorder and assigned twenty-percent impairment to the body. He
explained that Mr. Ferrell qualified for this class based on his vertigo symptoms and the
vertical nystagmus on the initial VNG. Dr. Studtmann also stated he reported difficulty
walking and doing normal activities of daily living because he has dizziness. Class 2
requires a physical exam finding of unsteady gait and abnormal Romberg. He stated Mr.
Ferrell had both. Lastly, Class 2 requires abnormal objective findings on VNG testing. As
an evaluating physician, Dr. Studtmann stated he did not place or address permanent
restrictions for Mr. Ferrell. However, he believed Mr. Ferrell could not return to truck
driving.

        On cross examination, Dr. Studtmann testified the only test he performed at the
evaluation was an audiogram that showed high frequency hearing loss, but it was
unrelated to the work injury. He revised his testimony regarding his physical exam of Mr.
Ferrell. He testified it was a normal exam except for Mr. Ferrell's inability to do some
gait testing and he swayed during his Romberg test, which is where you stand with your
eyes closed.

        Dr. Studtmann acknowledged that Mr. Ferrell's peripheral nystagmus from the
inner ear injury from the initial VNG test resolved during treatment. Dr. Studtmann also
tested his eyes and confirmed no signs of nystagmus. He found no neurologic
dysfunction. He believed Mr. Ferrell's back and neck injuries were exacerbating his
vertigo. Mr. Ferrell reported to Dr. Studtmann that he was taking Seroquel, which he
agreed can cause drowsiness and dizziness. He also reported taking Xanax, which Dr.
Studtmann acknowledged can cause dizziness and balance problems but stated it could
also be used to treat those issues. He agreed that the combination of both medications
could cause dizziness and balance issues. It could cause abnormal testing on VNG.
Regarding Mr. Ferrell's cane-usage, Dr. Studtmann was not aware of anyone prescribing
a cane.
                                       c. Back injury

       For the denied back injury, WNL relied on Dr. Brophy's testimony. Mr. Ferrell
introduced the deposition of Dr. Raymond Gardocki, an orthopedic spine surgeon, who
treated Mr. Ferrell's back and provided the only impairment opinion for the back. It was
undisputed that if Mr. Ferrell's back injury is compensable, he would be entitled to an
additional period of 24.8 weeks of TTD benefits from February 13, 2017, to August 4,

                                            8
2017. 2
                                                   Dr. Brophy

        Dr. Brophy initially provided some authorized treatment for Mr. Ferrell's back
complaints before he concluded that his L4-5 HNP was unrelated to his work injury. He
testified Mr. Ferrell reported back complaints at the emergency room on the accident date
and to him beginning with his first visit of July 11, 2015. Dr. Brophy diagnosed lumbar
myofascial pain associated with lumbar spondylosis and ordered physical therapy.

        On September 2, Mr. Ferrell additionally complained of left lower extremity pain,
which he indicated began several weeks before the visit. Dr. Brophy ordered a lumbar
MRI, which showed a L4-5 HNP displacing the L5 nerve root with disc material
extending into the L4 foramen without definite evidence of L4 nerve root compression.
Dr. Brophy determined his onset of leg pain was likely related to his L4-5 herniated disc;
however, he concluded the radiculopathy was not related to his July work injury. Dr.
Brophy explained that people over forty can have incidental herniated discs. He stated,
"The issue really is when did it become symptomatic, manifested by significant leg pain
in the distribution of a specific nerve; and the first time it was mentioned was weeks after
the accident, and, therefore, I would not consider it specifically related to the work
injury."

       Mr. Ferrell continued to report back symptoms to Dr. Brophy; however, based on
his causation opinion, WNL denied further treatment for his back, and Mr. Ferrell saw
Dr. Gardocki.
                                      Dr. Gardocki

        Mr. Ferrell gave Dr. Gardocki a history of his work injury and reported back and
left leg pain. He informed Dr. Gardocki of his back surgery at L5-S 1 twenty-six years
before this injury but stated he had no problems requiring treatment or interfering with
work until the injury.

       On exam, Dr. Gardocki found significant left lower-extremity weakness and
quadriceps weakness with atrophy. He reviewed Mr. Ferrell's MRI study and noted his
broad-based L4-5 HNP. He initially ordered an injection and EMG/nerve conduction
study. Following those tests, Dr. Gardocki was uncertain Mr. Ferrell was a surgical
candidate and recommended a second opinion. Mr. Ferrell returned to Dr. Gardocki
following a second opinion with Dr. Alice Cherqui, who recommended a discectomy at
L4-5. Ultimately, Dr. Gardocki performed surgery at L4-5 on May 24, 2017. He clarified
that Mr. Ferrell's L4-5 injury was not the same level as Mr. Ferrell's pre-existing injury

2
  Mr. Ferrell's counsel corrected the dates in the parties' joint pre-hearing statement under contested issue number
eight. He clarified that if Mr. Ferrell's back injury is deemed compensable, he would be entitled to additional TTD
for his back injury through August 4, 2017 for a total of 24.8 weeks, based on Dr. Gardocki's testimony. WNL did
not object or dispute the requested period.

                                                         9
but was a level above. Following surgery, Dr. Gardocki testified Mr. Ferrell responded
well with improvement in his leg pain and strength. He stated Mr. Ferrell had persistent
back pain, but his nerve symptoms improved. He testified the purpose of the surgery was
to improve the nerve pain and weakness in his leg.

        After six months of follow-up treatment, Dr. Gardocki ordered a functional
capacity evaluation (FCE) to assess his functional abilities. He testified the FCE indicated
Mr. Ferrell could safely work in the light to medium workload category. Based on Mr.
Ferrell's subjective description of his commercial driving, the evaluators determined he
demonstrated less tolerance than required of the truck-driving job demands. Dr. Gardocki
testified he relied on the FCE results and adopted their findings as permanent restrictions.
He testified Mr. Ferrell reached MMI for his back injury on February 20, 2018. Dr.
Gardocki stated Mr. Ferrell has returned once since MMI and his strength had returned in
his legs from having diffuse weakness and quad atrophy to normal strength. He
concluded this finding indicated Mr. Ferrell's surgery helped.

       Regarding causation, Dr. Gardocki causally related Mr. Ferrell's L4-5 HNP to his
work injury within a reasonable degree of medical certainty. He believed the left leg pain
came from the L4-5 HNP. Dr. Gardocki's testimony regarding the timing of Mr. Ferrell's
radicular symptoms in the leg differed from Dr. Brophy's. On cross examination, counsel
asked Dr. Gardocki if he would expect symptoms of impingement on a nerve to occur
simultaneously with a traumatic disc herniation like Mr. Ferrell's. Dr. Gardocki
responded that it can. However, when counsel asked if impingement symptoms were
more likely to occur immediately versus over a period of time, he responded, "[The
impingement symptoms] could progress, it can improve, and it could stay constant."

        Regarding impairment, Dr. Gardocki assigned a seven percent permanent
impairment to the body for the back injury based on the AMA Guides. He further
testified Mr. Ferrell's treatment and bills incurred at the Campbell Clinic ($4,618), with
Dr. Cherqui ($263.00), and the EMG/NCS with Dr. Ronald Bingham ($670.00) were
reasonable and necessary for his back injury.

                       Findings of Fact and Conclusions of Law

       At a Compensation Hearing, the employee must establish by a preponderance of
the evidence that he or she is entitled to the requested benefits. Willis v. All Staff, 2015
TN Wrk. Comp. App. Bd. LEXIS 42, at* 18 (Nov. 9, 2015); see also Tenn. Code Ann. §
50-6-239(c)(6) (2018).
                              Compensability of back injury

       To prove a compensable injury, Mr. Ferrell must prove "to a reasonable degree of
medical certainty that [the injury] contributed more than fifty percent (50%) in causing
the death, disablement or need for medical treatment, considering all causes." See Tenn.

                                            10
Code Ann. § 50-6-102(14 )(B). The term "reasonable degree of medical certainty" means
that "in the opinion of the physician, it is more likely than not considering all causes, as
opposed to speculation or possibility." See Tenn. Code Ann. §50-6-102(14)(D). Thus,
causation must be established by expert medical testimony.

       In denying compensability for Mr. Ferrell's L4-5 HNP, WNL relied on Dr.
Brophy's opinion that it was unrelated based on the timeline of Mr. Ferrell's reported
onset of left leg symptoms. As the authorized treating physician, Dr. Brophy's causation
opinion is afforded a rebuttable statutory presumption of correctness. The issue before the
Court is whether Mr. Ferrell, through Dr. Gardocki's testimony, successfully rebutted the
presumption afforded Dr. Brophy's opinion by a preponderance of the evidence. The
Court finds he did.

        In so finding, the Court notes Mr. Ferrell consistently registered various back
complaints to his medical providers from the date of the work injury. After Dr. Brophy
reviewed Mr. Ferrell's MRI, which showed a broad-based L4-5 disc herniation with disc
material extending into the L4 foramen, he acknowledged that Mr. Ferrell's left leg
symptoms were consistent with and caused by that L4-5 herniation. However, he
concluded the L4-5 herniation did not arise out of the work injury because Mr. Ferrell did
not specifically report leg symptoms to him until September 2 and indicated the
symptoms began several weeks before the visit. However, based on the timeline
referenced by Dr. Brophy, Mr. Ferrell's leg symptoms began within three to four weeks
of his July 11 work injury.

        In contrast, Dr. Gardocki directly related Mr. Ferrell's L4-5 HNP to his work
injury. He considered Mr. Ferrell's L4-5 HNP a traumatic herniation. Regarding the
timeline of the onset of his leg symptoms, he testified that while impingement symptoms,
like leg pain, can immediately accompany a traumatic herniation, they don't have to. He
indicated that following a traumatic herniation, impingement symptoms could progress,
improve, or stay constant. The Court finds his causation opinion was further supported by
his testimony, which indicated he considered Mr. Ferrell's preexisting back injury at L5-
Sl but said Mr. Ferrell's symptoms and treatment were not at that level but at the level
above.

       "When faced with conflicting medical testimony, the Court must use its discretion
in accepting one expert opinion over another and, in so doing, may consider which
opinion contains the more probable explanation." Sanker v. Nacarato Trucks, Inc., 2016
TN Wrk. Comp. App. Bd. LEXIS 27, at *12 (July 6, 2016). Here, based on Mr. Ferrell's
testimony regarding his back condition combined with the medical proof, the Court finds
Dr. Gardocki offered the more probable and persuasive explanation and holds Mr. Ferrell
sustained a compensable back injury.

      Regarding future medical care, the Court finds Mr. Ferrell justifiably sought

                                            11
treatment on his own after WNL denied his back injury, and it would be unfair to require
him to change providers at this stage. Accordingly, the Court holds WNL shall provide
Mr. Ferrell future medical treatment for his back injury and designates Dr. Gardocki as
the authorized physician. See Ducros v. Metro Roofing and Metal Supply Co., Inc., 2017
TN Wrk. Comp. App. Bd. LEXIS 62, at *11 (Oct. 17. 2017).

                             Permanent Medical Impairment

                                           Back

      In addition to finding Mr. Ferrell sustained a compensable L4-5 back injury, the
Court accepts Dr. Gardocki's testimony that Mr. Ferrell sustained a seven percent
permanent impairment to the body as a whole for his back injury.

                                          Neck

       Turning to the accepted neck mJury, the Court considers the competing
impairment opinions of Drs. Brophy and Chung. Dr. Brophy assigned a six percent
impairment based on Class 1, Table 17-2 of the AMA Guides, which required
documented resolved radiculopathy or nonverifiable radicular complaints at the time of
exam. Dr. Chung assigned an eleven percent impairment based on Class 2 of the same
table, which required residual radiculopathy. As the treating physician, Dr. Brophy's
impairment opinion is afforded a rebuttable presumption of correctness. Here, upon
thorough consideration of the medical testimony, the Court finds Mr. Ferrell did not
successfully rebut the presumption afforded Dr. Brophy's impairment opinion.

        In so finding, the Court considers that Dr. Brophy testified he assigned a Class 1
impairment because Mr. Ferrell had no weakness and no numbness at his last visit. He
convincingly disputed Dr. Chung's basis for assigning a Class 2 impairment stating, "[h]e
considered a positive Spurling sign on the left side of the neck which is subjective,
decreased reflexes, which I did not find except they were symmetric, sensory loss in the
specific left cervical dermatome, which he did not have when I last saw him." Dr. Brophy
further disagreed with Dr. Chung's finding of motor deficits and stated he never found
weakness after many months of treatment. Notably, when Mr. Ferrell returned to Dr.
Brophy after MMI, with new symptoms in his fourth and fifth fingers, Dr. Brophy
testified he still exhibited no symptoms of recurrent left upper extremity radicular pain.
Finally, Dr. Brophy testified, "if he had weakness in a C6 distribution, that would put him
in Class 2; but he never had that pre-op, never had it post-op ... " The Court finds Dr.
Brophy's testimony compelling and is persuaded that Mr. Ferrell qualifies for a Class 1
impairment rating based on his exam findings on multiple visits. Thus, the Court holds
Mr. Ferrell sustained a six percent permanent impairment to the body for his neck injury.

                                        Inner-Ear

                                            12
        The Court next considers the competing impairment opinions of Dr. Hall and Dr.
Studtmann for the inner-ear injury. Dr. Hall assigned a zero percent impairment rating
under Table 11-4 of the Guides, based on Mr. Ferrell's normal VNG test findings at his
last visit and Dr. Hall's conclusion that Mr. Ferrell had normal vestibular function. In
contrast, Dr. Studtmann assigned twenty-percent impairment based on the same table.
The parties agreed that as the authorized treating physician, Dr. Hall's impairment
opinion is afforded a rebuttable presumption of correctness. The issue is whether Mr.
Ferrell, through Dr. Studtmann's testimony, overcame the presumption of correctness
afforded Dr. Hall's opinion. For the following reason, the Court finds he did not.

        WNL argued, and the Court agrees, that Dr. Studtmann did not follow the
directives of the AMA Guides in assigning his impairment rating. To qualify for a Class 2
impairment rating in Table 11-4, there must be abnormal findings on VNG testing. In
support of his rating, Dr. Studtmann testified Mr. Ferrell qualified for Class 2 because of
his abnormal VNG. However, the medical proof was clear that Mr. Ferrell's only
abnormal VNG test was his initial test before treatment. Dr. Hall testified that Mr. Ferrell
had two subsequent normal VNGs, including a normal test on his last visit. Dr.
Studtmann did not perform VNG testing at his evaluation and, with the exception of
Romberg testing, even his own examination of Mr. Ferrell was normal.

       In summary, the Court finds Dr. Studtmann's findings do not support his
conclusion. Consequently, the Court finds Mr. Ferrell did not successfully overcome the
presumption of correctness afforded Dr. Hall's impairment opinion and holds Mr. Ferrell
retained a zero percent anatomic impairment for the inner-ear vestibular injury.

                                    Compensation Rate

      WNL employed Mr. Ferrell for five weeks before the accident, some of which
were not full weeks. The Court finds Mr. Ferrell did not have sufficient earnings to
adequately determine his average weekly wage. Where employment was brief and the
average weekly wage cannot be determined by the injured employee's earnings, it is
based on the income of a person in the same grade and employed in the same work as
employee. See Tenn. Code Ann. §50-6-102(3)(C).

       Mr. Ferrell argued several different ways to fairly reach a compensation rate.
WNL argued Mr. Ferrell's average weekly wage should be based on the average of Mr.
Adkisson's wages and Mr. Rainey's wages. The Court disagrees. The undisputed proof
indicated Mr. Adkisson intentionally worked less to make less wages to not impact his
Social Security Retirement benefits and should not be considered when determining Mr.
Ferrell's compensation rate. Based on the testimony of both Mr. Ferrell and Mr. Norris,
the Court finds Mr. Rainey was a person in the same grade and employed in the same
work and based on his wage statement, the Court holds Mr. Ferrell's average weekly
wage is $658.62 and his compensation rate is $439.10.

                                            13
                                   Permanent Disability

       Mr. Ferrell seeks permanent total disability (PTD) benefits. Tennessee Code
Annotated section 50-6-207(4)(B) provides: "When an injury not otherwise specifically
provided for in this chapter totally incapacitates the employee from working at an
occupation that brings the employee an income, the employee shall be considered totally
disabled[.]"

      In considering Mr. Ferrell's request, the Court is guided by the Appeals Board,
which wrote:

       In assessing whether an employee is permanently totally disabled, courts consider
       a number of factors to ascertain "a complete picture of an individual's ability to
       return to gainful employment." These factors include the employee's skills,
       education, age, training, and ''job opportunities in the immediate and surrounding
       communities, and the availability of work suited for an individual with that
       particular disability." Also, "an employee's own assessment of his or her overall
       physical condition, including the ability or inability to return to gainful
       employment, is competent testimony that should be considered.

Duwan Duignan v. Stowers Machinery Corporation, et al., 2018 TN Wrk. Comp. App.
Bd. LEXIS 25, at *10-11 (May 29, 2018), (internal citations omitted). Guided by these
principles, the Court finds Mr. Ferrell did not establish permanent and total disability.

        First, the Court considers Mr. Ferrell's skills, education, age, and training. Mr.
Ferrell is fifty-nine years old with a GED. He worked for years as a truck driver;
however, his work history demonstrated he developed skills beyond commercial driving.
He is self-taught on computers and even without formal training, he was able to work in a
computer store and perform freelance work on computers. Dr. Brophy testified Mr.
Ferrell extensively discussed his computer skills, his activities writing programs at home,
and his plans to attend an advanced computer course or seek future work in computers.
Mr. Ferrell also developed management skills in an office setting for a trucking company.
In that position, he did paperwork, managed loads and drivers, maintained DOT
certifications, dispatched drivers and loads, and conducted safety training for the drivers.

       Mr. Ferrell testified he would be unable to return to commercial driving because of
the physical demands of the job and was unable to renew his commercial driver's license
because he could not pass the physical. Mr. Ferrell did not believe he could perform any
of his prior jobs based on his dizziness, difficulty sitting for long periods of time, and
trouble lifting heavy items. He admitted he has not applied for any other employment
since his termination from WNL.

       The Court further considers that neither Dr. Brophy nor Dr. Hall assigned any

                                             14
permanent work restrictions for Mr. Ferrell based on his neck or inner-ear vestibular
injuries. Significantly, the only objective evaluation regarding Mr. Ferrell's abilities was
the FCE ordered by Dr. Gardocki. Dr. Gardocki considered the FCE a valid study and
adopted the FCE findings as restrictions for the back injury. The FCE indicated Mr.
Ferrell could safely work in the light to medium workload category. While not
determinative, no expert vocational proof was introduced at trial, which could have
addressed Mr. Ferrell's "job opportunities in the immediate and surrounding
communities, and the availability of work suited for an individual with that particular
disability."

       Based on the foregoing and particularly the FCE findings, the Court concludes that
Mr. Ferrell did not establish by a preponderance of the evidence that he is totally
incapacitated from working at any job that brings an income. Thus, the Court denies Mr.
Ferrell's claim for permanent total disability benefits.

                                  Permanent Partial Disability Benefits

        Since Mr. Ferrell is not entitled to permanent total benefits, the Court must
determine the extent of permanent partial disability (PPD) to which he is entitled. The
assessment of PPD occurs at two different times. The first assessment takes place once
the treating physician places the injured employee at MMI and assigns an impairment
rating. Based on the Court's above findings regarding Mr. Ferrell's permanent
impairment for his neck and back, the Court finds he has a combined anatomic rating of
thirteen percent to the body, which entitles him to 58.5 weeks of benefits. 3 Thus, Mr.
Ferrell's original award is $25,687.35. 4

        The second assessment of PPD benefits occurs at the expiration of the initial
compensation period. Based on the Court's finding of a combined thirteen percent
permanent impairment and Mr. Ferrell's MMI date of February 20, 2018, Mr. Ferrell's
initial compensation period expires on April 5, 2019. If, at that time, he has not returned
to work with any employer or has returned to work and is receiving wages less than his
pre-injury wages, he may qualify for a resulting award and increased benefits. See Tenn.
Code Ann. § 50-6-207(3)(B). Because Mr. Ferrell's initial compensation period has not
expired, the Court cannot determine his entitlement to increased benefits at this time.



3
  The Court takes judicial knowledge of the Guides and specifically the Combined Values Chart on page
604 of the Guides, which the Court attaches as an appendix to this order. Simply applied, Mr. Ferrell's
neck and back impairment ratings combine to a total rating of thirteen percent to the body. "The
Guidelines having been incorporated into the Workers' Compensation Statute, T.C.A. § 50-6-204(d)(3),
the Court can take judicial knowledge of the provisions." Smith v. Liberty Mut. Ins. Co., No. 0lSO1-
9408-CH-00079, 1995 Tenn. LEXIS 276, at *3 (Tenn. Workers' Comp. Panel May 31, 1995).
4
    450 weeks x 13%= 58.5 weeks x $439.1 O= $25,687.35.

                                                          15
                          Temporary Disability and Medical Bills

        Mr. Ferrell requested additional TTD benefits for the eighty-four weeks he was
paid at the disputed rate of $402.23. He further requested additional TTD for 24.8 weeks,
the period he treated with Dr. Gardocki for his back injury. As stated above, the Court
finds Mr. Ferrell's compensation rate is $4 39.10; thus, he is entitled to additional TTD of
$3,097.08 for the underpayment of TTD and $10,889.68 while treating for his back
injury. The total TTD award is $13,986.76.

        Regarding the past medical bills, the Court finds Mr. Ferrell established by a
preponderance of the evidence that his medical bills incurred for treatment of his back
injury were reasonable and necessary. Thus, WNL shall satisfy Mr. Ferrell's outstanding
balances owed to the following providers: Campbell Clinic ($4,618), Dr. Alice Cherqui
($263.00), and Dr. Ronald Bingham ($670.00). Further, the Court finds Bolivar-
Hardeman County Ambulance Service was called to Mr. Ferrell's accident scene and
provided some onsite care for his work injuries. Thus, WNL shall satisfy the ambulance
bill of $300.
                                  Discretionary Costs

       As the prevailing party, Mr. Ferrell's counsel submitted a motion and affidavit
regarding discretionary costs under Rule 54 of the Tennessee Rules of Civil Procedure.
He outlined the following costs:

Deposition fee of Dr. Samuel Chung                         $750.00
Court reporter fee for Dr. Chung's transcript              $169.75
Court reporter fee for Plaintiff's deposition transcript   $231.00
Deposition fee of Dr. Karl Studtmann                       $1,250.00
Court reporter fee for Dr. Studtmann's transcript          $134.55
Deposition fee of Dr. Raymond Gardocki                     $750.00
Court reporter fee for Dr. Gardocki's transcript           $259.00
Court reporter fee for Dr. Brophy's transcript             $167.10
Court reporter fee for Dr. Hall's transcript               $189.50

         Rule 54.04(2) provides recovery for reasonable and necessary "court reporter
expenses for depositions" and "expert witness fees for depositions." See Garassino v.
Western Express, Inc., No. M2016-02431-SC-R3-WC, 2018 Tenn. LEXIS 60, at *8-9
(Tenn. Workers' Comp. Panel Feb. 8, 2018). In Garassino, the Panel cited Tennessee
Code Annotated section 50-6-239(c)(8) which authorizes a trial court, in its discretion, to
"assess discretionary costs including reasonable fees for depositions of medical experts
against the employer upon adjudication of the employee's claim as compensable." Here,
in light of the Court's decision that Mr. Ferrell did not successfully rebut the presumption
of correctness afforded to Dr. Brophy regarding permanent impairment for the neck and
to Dr. Hall regarding impairment for the inner-ear injury, the Court, in its discretion,

                                              16
denies the request for costs associated with Dr. Chung's and Dr. Studtmann's
depositions. The Court holds WNL shall pay discretionary costs of $1,596.60.

       Finally, the Court holds Mr. Ferrell's attorney is entitled to a reasonable attorney's
fee. The statute provides attorney's fees shall be deemed reasonable if the fee "does not
exceed twenty percent (20%) of the award to the injury worker." Tenn. Code Ann. §50-6-
226 (2018). Thus, the Court holds Mr. Ferrell's counsel is entitled to a twenty-percent
fee.

IT IS, THEREFORE, ORDERED as follows:

   1. Wade Norris Logging, or its insurance carrier, shall pay permanent partial
      disability benefits representing Mr. Ferrell's original award of $25,687.35, minus a
      PPD advance credit of $2,585.90.

   2. Wade Norris Logging, or its insurance carrier, shall pay Mr. Ferrell additional
      TTD benefits of $13,986.76.

   3. Wade Norris Logging, or its insurance carrier, shall satisfy Mr. Ferrell's
      outstanding past medical bills owed to Campbell Clinic, Dr. Cherqui, Dr.
      Bingham, and Bolivar-Hardeman County Ambulance Service, as provided in this
      order.

   4. Mr. Ferrell shall receive future medical benefits under the statute for his neck,
      inner-ear, and back injuries. The Court designates Dr. Gardocki as his authorized
      treating physician for his back injury.

   5. Mr. Ferrell's attorney is awarded a twenty-percent attorney's fee to be paid from
      his award.

   6. Wade Norris Logging shall pay Mr. Ferrell's discretionary costs of $1,596.60.

   7. Costs of $150.00 are assessed against Wade Norris Logging under Tennessee
      Compilation Rules and Regulations 0800-02-21-.07 (2018), to be paid within five
      days of this order becoming final. Wade Norris Logging shall prepare and file a
      statistical data form (SD2) within ten business days of the date of this order under
      Tennessee Code Annotated section 50-6-244.

   8. Absent an appeal of this order, it shall become final thirty days after issuance.




                                             17
   ENTERED this 13th day of March, 2019.


                                         a1k. ~
                                   APPENDIX

*AMA Guides' Combined Values Chart

Technical Record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Scheduling Hearing
   4. Scheduling Order
   5. Order Granting Defendant's Motion to Extend Medical Expert Deadline
   6. Order Granting Employee's Motion to Extend Post Discovery Mediation
   7. Employee's Witness and Exhibit List
   8. Employee's Trial Brief
   9. Employee's Motion to Assess Discretionary Costs
   IO.Employee's Verified Bill of Costs
   11. Employer's Exhibits and Expert Witness List
   12. Employer's Pre-Trial Brief
   13. Dispute Certification Notice (post-discovery ADR)
   14. Joint Pre-Compensation Hearing Statement
   15. Order Granting Continuance of Compensation Hearing

  Exhibits:
  1. Dr. Brophy's deposition
  2. Dr. Gardocki's deposition
  3. Dr. Hall's deposition
  4. Dr. Studtmann's deposition
  5. Dr. Chung's deposition
  6. Mr. Ferrell's wage statement
  7. Mr. Ferrell's W-2
  8. Photos (collective exhibit-3 pages)
  9. Hardeman County Ambulance Service bill
  10. Separation Notice
  11. Wage statement of similar employee- Larry Adkisson
  12. Wage statement of similar employee- Greg Rainey
  13.First Report of Injury

                                        18
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on March 13, 2019.


Name                                       Via Email      Service sent to:
David Hardee, Esq., Employee' s                   x       kperry@hmdlaw I .com
Attorney
Jeff Foster, Esq., Employer's Attorney            x       j foster(a2morganakins .com




                                          Penny Shrum, Clerk of Court
                                          Court of Workers' Compensation Claims
                                          WC.CourtCierk@tn.gov




                                             19
SIXTH EDITION



Guides to the Evaluation of
Permanent Impairment
Medical Editor
Robert D. Rondinelli, MD, PhD
Medical Director of Rehabilitation Services
Iowa Health Des Moines
Des Moines, Iowa

Section Editors
Elizabeth Genovese MD, MBA, FACOEM, FAADEP
IMX Medical Management Services
Bala Cynwyd, Pennsylvania
Richard T. Katz, MD
Physical Medicine & Rehabilitation
St. Louis, Missouri
Tom G. Mayer, MD
Productive Rehabilitation Institute of Dallas for Ergonomics (PRIDE)
Dallas, Texas
Kathryn L. Mueller, MD, MPH
University of Colorado Health Sciences Center
Denver, Colorado
Mohammed I. Ranavaya, MD, JD, MS, FFOM, FRCPI, CIME
Professor and Chief, Division of Occupational and Disability Medicine
Marshall University, Joan C. Edwards School of Medicine
Huntington, West Virginia

Senior Contributing Editor
Christopher R. Brigham, MD, MMS
Brigham and Associates, Inc.
San Diego, California




                                          e-~~~
                                          MEDICA~~
                                              ASSOCIATION
                                                                                                                                                                                                                                                       =-
                                                                                                                                                                                                                                                       0

                                                                                                                                                                                                                                                       ""'
Appendix A. Combined Values Chart                                                                                                                                                                                                                      Cl
                                                                                                                                                                                                                                                       i::
                                                                                                                                                                                                                                                       5:
                                                                                                                                                                                                                                                       (1l


  1 2
                                                                                                                                                                                                                                                       "'
                                                                                                                                                                                                                                                       0
 2 3 4                                                                                                            The values are derived from the formula A + B (1-A) = combined value of A and B, where A and Bare the decimal
                                                                                                                  equivalents of the impairment ratings. In the chart all values are expressed as percents. To combine any two
                                                                                                                                                                                                                                                       &
                                                                                                                                                                                                                                                       (1l
 3 4 5        6
 4 5 fr       7 8.                                                                                                impairment values, locate the larger of the values on the side of the chart and read along that row until you come                   \21
                                                                                                                  to the column indicated by the smaller value at the bottom of the chart. At the intersection of the row and the
  5 6 7
 .6 7 8
              8 9
              9· 10
                       10
                       H     12                                                                                   column is the combined value .                                                                                                       ""
                                                                                                                                                                                                                                                       E"
                                                                                                                                                                                                                                                       ~
  7 8 9      10 11     12    13    14                                                                                                                                                                                                                  Ci"
  8 ~ 10     11 12     1.3   14    14   15                                                                        For example, to combine 35% and 20%, read down the side of the chart until you come to the larger value, 35%.                        ::s
  9 10 11    12 13     14    14    15   16   17                                                                   Then read across the 35% row until you come to the column indicated by 20% at the bottom of the chart. At the                        ....,
                                                                                                                                                                                                                                                       0

10 11 12     13 14     1S    15    16   17   18    19                                                             intersection of the row and column is the number 48 . Therefore, 35% combined with 20% is 48% . Because of the
                                                                                                                                                                                                                                                       ~
11 12 13     14 15     1S    16    17   18   19    20    21                                                       construction of this chart, the larger impairment value must be identified at the side of the chart.
                                                                                                                                                                                                                                                       s
12 13 14
13 14 15
             1S 16
             16 16
                       16
                       17
                             17
                             18
                                   18
                                   19
                                        19
                                        20
                                             20
                                             21
                                                   21
                                                   22
                                                         22
                                                         23
                                                              23
                                                              23    24                                            If three or more impairment values are to be combined, select any two and find their combined value as above.                        ""
                                                                                                                                                                                                                                                       ::s
                                                                                                                                                                                                                                                       (1l

                                                                                                                  Then use that value and the third value to locate the combined value of all. This process can be repeated                            g
14 1S 16     17 17     18    19    20   21   22    23    23   24    2S   26
1S 16 17     18 18     19    20    21   22   23    24    24   2S    26   27   28                                  indefinitely, the final value in each instance being the combination of all the previous values. In each step of this
                                                                                                                  process the larger impairment value must be identified at the side of the chart.
                                                                                                                                                                                                                                                       ,[
16 17 18     19 19     20    21    22   23   24    24    25   26    27   28   29    29                                                                                                                                                                 :::.
17 18 19
18 19 20
             19 20
             20 21
                       21
                       22
                             22
                             23
                                   23
                                   24
                                        24
                                        2S
                                             24
                                             25
                                                   25
                                                   26
                                                         26
                                                         27
                                                              27
                                                              28
                                                                    28
                                                                    29
                                                                         29
                                                                         29
                                                                              29
                                                                              30
                                                                                    30
                                                                                    31
                                                                                         31
                                                                                         32   33                  Note: If impairments from two or more organ systems are to be combined to express a whole person impairment,
                                                                                                                  each must first be expressed as a whole person impairment percent.
                                                                                                                                                                                                                                                       ag
                                                                                                                                                                                                                                                       (1l

19 20 21     21 22     23    24    2S   25   26    27    28   29    30   30   31    32   33   34   34
20 21 22     22 23     24    2S    26   26   27    28    29   30    30   31   32    33   34   34   3S   36
21 22 23     23 24     2S    26    27   27   28    29    30   30    31   32   33    34   34   3S   36   37   38
22 23 24     24 2S     26    27    27   28   29    30    31   31    32   33   34    34   3S   36   37   38   38   39
23 24 2S     2S 26     27    28    28   29   30    31    31   32    33   34   3S    3S   36   37   38   38   39   40   41
24 2S 26     26 27     28    29    29   30   31    32    32   33    34   3S   3S    36   37   38   38   39   40   41   41   42
25 26 27     27 28     29    30    30   31   32    33    33   34    35   36   36    37   38   39   39   40   41   42   42   43   44
26 27 27     28 29     30    30    31   32   33    33    34   35    36   36   37    38   39   39   40   41   42   42   43   44   45   45
27 28 28     29 30     31    31    32   33   34    34    3S   36    36   37   38    39   39   40   41   42   42   43   44   4S   45   46   47
28 29 29     30 31     32    32    33   34   34    3S    36   37    37   38   39    40   40   41   42   42   43   44   4S   4S   46   47   47 48
29 30 30     31 32     33    33    34   35   35    36    37   38    38   39   40    40   41   42   42   43   44   45   45   46   47   47   48 49 50
30 31 31     32 33     34    34    35   36   36    37    38   38    39   40   41    41   42   43   43   44   45   45   46   47   48   48   49 50 50 51
31 32 32     33 34     34    35    36   37   37    38    39   39    40   41   41    42   43   43   44   4S   45   46   47   48   48   49   so 50 51 52   52
32 33 33     34 3S     35    36    37   37   38    39    39   40    41   42   42    43   44   44   45   46   46   47   48   48   49   so   50 S1 52 52   53   54
33 34 34     3S 36     36    37    38   38   39    40    40   41    42   42   43    44   44   45   46   46   47   48   48   49   50   50   S1 52 S2 53   S4   S4   S5
34 35 35     36 37     37    38    39   39   40    41    41   42    43   43   44    45   45   46   47   47   48   49   49   so   51   S1   52 52 53 54   54   55   S6   56
35 36 36     37 38     38    39    40   40   41    42    42   43    43   44   45    45   46   47   47   48   49   49   50   51   51   52   53 53 54 55   55   56   S6   57   S8
36 37 37     38 39     39    40    40   41   42    42    43   44    44   45   46    46   47   48   48   49   49   50   51   51   52   53   53 54 55 55   56   56   S7   58   S8   59
37 38 38     39 40     40    41    41   42   43    43    44   45    45   46   46    47   48   48   49   50   50   51   51   S2   53   53   54 55 55 56   57   57   58   58   59   60   60
38 39 39     40 40     41    42    42   43   44    44    45   45    46   47   47    48   49   49   50   50   51   52   52   53   54   54   55 55 56 57   57   58   58   59   60   60   61   62
39 40 40     41 41     42    43    43   44   44    45    46   46    47   48   48    49   49   50   51   51   52   52   53   S4   54   55   55 56 57 57   58   59   59   60   60   61   62   62   63
40 41 41     42 42     43    44    44   45   45    46    47   47    48   48   49    50   50   51   51   S2   53   53   54   54   55   56   56 57 57 58   59   59   60   60   61   62   62   63   63   64
41 42 42     43 43     44    45    45   46   46    47    47   48    49   49   50    50   51   52   52   53   53   54   55   55   56   56   57 58 58 59   59   60   60   61   62   62   63   63   64   65   65
42 43 43     44 44     45    45    46   47   47    48    48   49    50   50   51    51   52   52   53   54   54   55   55   56   57   57   58 58 59 59   60   61   61   62   62   63   63   64   65   65   66   66
43 44 44     45 45     46    46    47   48   48    49    49   50    50   51   52    52   53   53   54   54   55   56   S6   S7   57   58   S8 S9 60 60   61   61   62   62   63   64   64   6S   6S   66   66   67   68
44 45 45     46 46     47    47    48   48   49    50    so   51    S1   S2   52    53   S4   54   SS   SS   56   S6   S7   S7   S8   S9   59 60 60 61   61   62   62   63   64   64   6S   65   66   66   67   68   68   69
45 46 46     47 47     48    48    49   49   50    S1    S1   S2    S2   S3   S3    54   54   SS   SS   S6   S7   S7   S8   S8   S9   S9   60 60 61 62   62   63   63   64   64   6S   65   66   66   67   68   68   69   69   70
46 47 47     48 48     49    49    so so     S1    S1    S2   52    S3   S4   S4    5S   SS   56   56   S7   57   S8   58   S9   60   60   61 61 62 62   63   63   64   64   6S   65   66   67   67   68   68   69   69   70   70   71
 47 48 48    49 49     50    50    S1   51   S2    S2    S3   53    54   S4   5S    SS   56   57   57   58   S8   59   S9   60   60   61   61 62 62 63   63   64   64   6S   66   66   67   67   68   68   69   69   70   70   71   71 72
 48 49 49     50 50     51    51   52   52   53    53    54   54    55   55   56    56   57   57   58   58   59   59   60   60   61   62   62 63 63 64   64   65   6S   66   66   67   67   68   68   69   69   70   70   71   71   72 72 73
  49 50 50    51 51     52    52   53   53   54     54   SS   55    56   56   57    57   58   S8   59   S9   60   60   61   61   62   62   63 63 64 64   65   65   66   66   67   67   68   68   69   69   70   70   71   71   72   72 73 73 74
  50 51 51    52 52     53    53   54   54    55    55   56    56   57   57    58   58   S9   S9   60   60   61   61   62   62   63   63   64 64 6S 65   66   66   67   67   68   68   69   69   70   70   71   71   72   72   73   73 74 74 7S 7S
 I I   1   2   3   4     5     6    7    8     9 10      11 12 13 14 1S             16 17 18 19 20           21 22 23 24 25           26 27 28 29 30     31 32 33 34 3S           36 37 38 39 40           41 42 43 44 4S           46 47 48 49   so